Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed July 23, 2021
Claims 1-20 are currently pending and are under examination.
Benefit of priority is to September 24, 2015.

Withdrawal of Objections
The objection to Claims 1-17 Is withdrawn.
The rejection of Claim(s) 1 and 4 under 35 U.S.C. 102a1 as being anticipated by Jursch etal. (IDS; 1994; Histidine residues near the N terminus of Staphylococcal alpha-toxin as reporters of regions that are critical for oligomerization and pore formation. Infection and Immunity. 62(6): 2249-2256). Is withdrawn due to amendments to the claims.


Maintenance of Objections and Rejections
 
The disclosure is objected to because of the following informalities:
	There are references listed at pages 49-50.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be .
Appropriate correction is required.

	Applicants have not addressed this objection.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 18, the hetero-oligomeric aHL heptamer comprises two subunits, a preceding subunit and a following subunit.
[ --- preceding subunit --- ]                    [-----following subunit----]
Thus, it is not clear how two independent protein subunits are ‘preceding’ and ‘following’.
Each subunit will comprise at least 1 monomer or comprise a protein comprising  concatenated monomers. Wherein at least one monomer comprises H35I and/or Y101H. Wherein each monomer has a first and second oligomerization domain.


Subunit 1 (preceding) =  [ - oligo1- monomerH35I+Y101H – oligo2--]       and
Subunit 2 (following) = [-oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2 -]
It is not clear how Subunit 1 is linked to Subunit 2. It is not clear if this is a physical link such as in Subunit 1 or an interaction. Further, it is not clear if Subunit 1 oligo1 or oligo 2 can interact or be linked to any of the oligos in Subunit 2.

Applicants urge that the specification teaches ad nauseum how the subunits of the aHL interact. In response, the Examiner went to great lengths to “draw” the claimed invention, yet Applicants point to the simplistic 7 individual monomers making up the aHL heptamer as shown in Figure 6B. Claim 18 recites that the hetero-oligomeric aHL may also comprise at least one polypeptide comprising concatenated aHL monomers and that each monomer must comprise a first oligomerization domain and a second oligomerization domain.  Using the example above, the Examiner draws the following two (of many) possible interactions:

    PNG
    media_image1.png
    849
    653
    media_image1.png
    Greyscale

Thus, it is not clear how Subunit 1 is a preceeding or following subunit. It is not clear how Subunit 1 is linked to Subunit 2 to form the heptamer.




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alpha-hemolysin monomers comprising mutations H35I and Y101H, does not reasonably provide enablement for alpha-hemolysin monomers comprising mutations H35I or Y101H.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In Example 10 and page 43 [00203] of the specification, the specification teaches:
Lanes 5 (of Figure 13) shows that mutation H35I alone inhibits oligomerization of the mutated variant monomers. Similarly, lane 7 shows that mutation Y101H alone also inhibits oligomerization, i.e., H35I and Y101H were shown to be breaking mutations. However, when both mutations H35I and Y101H were made on the variant monomers (lane 9), the ability of the mutated variant aHL monomers was restored, i.e., when paired, H35I and Y101H are cognate mutations that allow inter-subunit interaction and enable oligomerization of aHL monomers.

In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary; 2) Amount of direction or guidance presented; 3) Presence or absence of working examples:
	The experimental outcome or working example of alpha-hemolysin monomers demonstrate that mutations H35I or Y101H lack the ability to form oligomers and therefore create functional alpha-hemolysin. 
	4) Nature of the invention; 6) Relative skill of those in the art: The invention is complex and those working in this field are highly skilled.
	5) State of the prior art; 7) Predictability or unpredictability of the art:
	The prior art of Jursch et al. (cited below) teach that the alpha-toxin/hemolysin having the H25I mutation can bind to target cell membranes but are unable to oligomerize and generate pore-forming hexamers (page 2251, right col., para. 3).
	8) Breadth of the claims: The claims are not so broad per se, but the claims directly claim the demonstrated inoperable embodiments of alpha-hemolysin monomers comprising mutations H35I or Y101H.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	Applicants urge that the removal of the H35I mutation in Claim 1 overcomes the instant enablement rejection. The claims continue to recite the aHL monomvers with the Y101H mutation, which the specification teaches to inhibit oligomerization.

[00203] Lanes 5 (of Figure 13) shows that mutation H35I alone inhibits oligomerization of the mutated variant monomers. Similarly, lane 7 shows that mutation Y101H alone also inhibits oligomerization, i.e., H35I and Y101H were shown to be breaking mutations. However, when both mutations H35I and Y101H were made on the variant monomers (lane 9), the ability of the mutated variant aHL monomers was restored, i.e., when paired, H35I and Y101H are cognate mutations that allow inter-subunit interaction and enable oligomerization of aHL monomers.

[00204] These data show that subunit interaction and oligomerization of aHL subunits, e.g., monomers, can be controlled by pairing of mutations made in the first and second oligomerization domains of subunits.

Therefore, this argument is not persuasive.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656